 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 1 of 30 PageID 804




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

LOIS WILSON FALANA,

             Plaintiff,

v.                                                      Case No. 3:20-cv-628-MCR

ACTING COMMISSIONER OF
THE SOCIAL SECURITY
ADMINISTRATION,

           Defendant.
___________________________________/

                 MEMORANDUM OPINION AND ORDER1

      THIS CAUSE is before the Court on Plaintiff’s appeal of an

administrative decision regarding her application for a period of disability

and disability insurance benefits (“DIB”). Following an administrative

hearing on April 10, 2017, the assigned Administrative Law Judge (“ALJ”)

issued a decision on May 15, 2017, finding Plaintiff not disabled from

January 31, 2010,2 the alleged onset date, through December 31, 2016, the

date last insured.3 (Tr. 53-84, 110-25.) However, the Appeals Council


      1The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Doc. 14.)

      2Although Plaintiff amended her alleged onset date to June 1, 2013 (Tr. 54),
the ALJ refers to the original alleged onset date throughout his decision (Tr. 15-25).

      3 Plaintiff had to establish disability on or before December 31, 2016, her date
last insured, in order to be entitled to a period of disability and DIB. (Tr. 16.)
 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 2 of 30 PageID 805




vacated the ALJ’s May 15, 2017 decision, and remanded the matter to the

ALJ instructing, in relevant part, as follows:

      •     Evaluate the claimant’s self-employment earnings in
            accordance with 20 [C.F.R.] [§] 404.1575, and Social
            Security Ruling 83-34.

      •     Further evaluate the claimants [sic] past work to determine
            whether it meets the regulatory requirements of past
            relevant work; whether it was accommodated or performed
            under special conditions[;] and whether the claimant is able
            to perform such work (20 [C.F.R.] [§§] 404.1560 and
            404.1573(c)(2), (5) and (6))[.]

      •     If warranted by the expanded record, obtain supplemental
            evidence from a vocational expert [“VE”] to determine
            whether the claimant has acquired any skills that are
            transferable with very little, if any, vocational adjustment
            to other occupations under the guidelines in Social Security
            Ruling 82-41.

(Tr. 15, 126-30.)

      After holding a supplemental hearing on remand on September 26,

2019, the ALJ again found Plaintiff not disabled from January 31, 2010

through December 31, 2016. (Tr. 15-25, 34-49.) Plaintiff is appealing the

Commissioner’s decision that she was not disabled from January 31, 2010

through December 31, 2016. Plaintiff has exhausted her available

administrative remedies and the case is properly before the Court. Based on

a review of the record, the briefs, and the applicable law, the Commissioner’s

decision is REVERSED and REMANDED.

                                       2
 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 3 of 30 PageID 806




      I.    Standard of Review

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings

are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389,

390 (1971). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004). Where the Commissioner’s decision is supported by substantial

evidence, the district court will affirm, even if the reviewer would have

reached a contrary result as finder of fact, and even if the reviewer finds that

the evidence preponderates against the Commissioner’s decision. Edwards v.

Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d

1356, 1358 (11th Cir. 1991). The district court must view the evidence as a

whole, taking into account evidence favorable as well as unfavorable to the

decision. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); accord Lowery

v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (stating the court must

scrutinize the entire record to determine the reasonableness of the

Commissioner’s factual findings).




                                       3
 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 4 of 30 PageID 807




      II.   Discussion

            A.     The Parties’ Positions

      Plaintiff raises two issues on appeal. First, Plaintiff argues that “the

Commissioner erred in finding that [her] earnings in a small family business

rose to the level of Substantial Gainful Activity and in finding that the work

constituted past relevant work.” (Doc. 19 at 8-16.) Second, Plaintiff argues

that Defendant committed reversible error in weighing the medical opinions

of record. (Id. at 16-23.)

      Defendant counters that substantial evidence supports the ALJ’s

finding at step four4 that Plaintiff could perform her past relevant work as a

secretary and appointment clerk. (Doc. 19 at 6-12.) Defendant also counters

that substantial evidence supports the ALJ’s evaluation of the medical

opinions of record. (Id. at 12-19.) The Court agrees with Plaintiff on the first

issue and, therefore, does not address the remaining issues in detail.

            B.     Relevant Record Evidence and Hearing Testimony

      Plaintiff’s Work History Report dated January 23, 20155 lists the only



      4 The Commissioner employs a five-step process in determining disability.
See 20 C.F.R. § 404.1520(a)(4).

      5 The form itself is not signed or dated; rather the Court Transcript Index
indicates that the Work History Report is dated January 23, 2015 and is “from [the]
Field Office.” (Doc. 14-1 at 2.)

                                         4
 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 5 of 30 PageID 808




job she held in the preceding 15 years to be an “administrative” position in a

construction business from September 1992 to December 2012. (Tr. 338.)

Plaintiff’s rate of pay was $150 per week and notes that she worked eight

hours a day, five days a week. (Tr. 339.) Plaintiff did not use machines, tools

or equipment, but she did engage in writing, completed reports, or other

similar duties. (Id.) In each workday, she would walk for half an hour, stand

an hour and a half, sit for six hours, reach for thirty minutes, and would

write, type, or handle small objects for six hours. (Id.) Plaintiff would lift

and carry office supplies. (Id.) The heaviest weight she lifted was twenty

pounds and she frequently lifted less than ten pounds. (Id.) It was also

noted, inter alia, that Plaintiff did not supervise other people in this job, and

she was not a lead worker. (Id.)

      According to an Adult Disability Report dated January 23, 2015,6

Plaintiff stopped working on January 31, 2010 because of her medical

conditions and for other reasons, including that the business closed and that

she could not “stand for extended periods of time” or “walk extended

distances due to arthritic knees.” (Tr. 347.)




      6 The Report is not signed or dated; rather the Court Transcript Index
indicates that it is dated January 23, 2015 and that it is from the Field Office. (Doc.
14-1 at 2.)

                                          5
 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 6 of 30 PageID 809




      In an Adult Disability Report dated February 3, 2015,7 Plaintiff stated

that she stopped working in December of 2012 due to “arthritis” and because

the “business closed.” (Tr. 368.) Plaintiff indicated that in 2010 her condition

became severe enough to keep her from working and that in 2011 her

conditions caused her to make changes in her work activity. (Id.) As to her

job history in the preceding 15 years, Plaintiff listed her job title as “all office

manager” in a construction business she owned with her husband from

September 1992 until December 2012. (Tr. 369.) The number of hours she

worked per day varied, but she indicated that she worked five days per week.

(Id.) Plaintiff listed her rate of pay amount as “as much as possible” and the

frequency of pay as “not often enough.” (Id.) She explained that she was

“paid as income permitted but not regularly or hourly” and “only daily as

permitted.” (Id.) In terms of her duties, Plaintiff “ran [the] office, answered

[the] phone, set appointments,” and “[d]elivered some supplies as needed on

jobs.” (Tr. 370.) She stated that she did not use machines, tools or

equipment, but used a calculator and engaged in writing. (Id.) She stated

that in a workday, she would walk for half an hour, stand for fifteen minutes,




      7 The handwritten Report is also unsigned and undated; however, the Court
Transcript Index indicates the Report is dated February 3, 2015 and is from
Plaintiff. (Doc. 14-1 at 3.)

                                         6
 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 7 of 30 PageID 810




and sit and write for two to three hours. (Id.) Plaintiff did not supervise

other people, she did not hire or fire employees, but she noted that she was a

lead worker as she was the “only office worker in [the] construction company”

she owned with her husband. (Id.)

      In a Work History Report dated July 3, 2015, Plaintiff listed her job

title as “co-owner” of a construction business from 1992 to 2012, and as “1/4

co-owner” of the business in 2013. (Tr. 392.) Plaintiff listed her rate of pay

as $300 per week and indicated that she worked “when possible.” (Tr. 393.)

Plaintiff stated that she answered the phone when it rang, “set appointments

for estimates, kept receipts, did book, wrote payroll, filed taxes, [and] wrote

proposals ‘as needed.’” (Id.) She also stated that she would stand, sit, write,

type, or handle small objects “as needed.” (Id.) She did not walk, climb,

stoop, kneel, crouch, or crawl and did not handle, grab, or grasp big objects.

(Id.) Plaintiff listed the heaviest weight lifted as ten pounds. (Id.) She did

not supervise any employees and was a lead worker as she was the “only

office worker.” (Id.) Plaintiff then commented as follows:

      1.    This was a home[-]based business. When calls came in[,] I
      ans[w]ered [them] [and] set appointments for estimates.
      2.    [I] kept receipts – totaled them weekly into a “Dome
      Simplified Weekly Bookkeeping Record” Book[] for expenses and
      tax purposes. These books were purchased [at] the office supply
      stores.
      3.    Used computer: “Microsoft Office Home” program to type

                                        7
 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 8 of 30 PageID 811




      proposals.
      4.   Used home fax machine to fax paperwork when needed.
      5.   Used calculator to total receipts and tax information for
      quarterly taxes, based on employee incomes and taxes withheld.
      6.   I had no set pay rate. I was paid as permitted after
      employees and expenses were paid. All expenses.
      7.   I was not confined to any space, other than my home.

(Tr. 399 (capitalization and emphasis omitted).)

      Plaintiff’s earnings during the relevant time period are as follows:

$8,200.00 in 2002; $10,850.00 in 2003; $3,107.05 in 2004; $4,512.45 in 2005;

$7,547.02 in 2006; $10,450.00 in 2007; $11,465.00 in 2008; $17,534.00 in

2009; $12,055.00 in 2010; and $5,833.00 in 2011. (Tr. 316-17.)

      At the first hearing before the ALJ in April of 2017, Plaintiff testified

that she and her husband opened the construction business in 1992. (Tr. 55.)

Plaintiff stated that she worked in the home office and “used paper, not

computers.” (Id.) She further described her work as follows:

      A.    . . . I used paper and wrote everything out by hand. I did
      have my own filing system. I could answer the phone. I could go
      places and leave the phone to answer itself on the answering
      machine. I could go lay down. I could go sit down or do whatever
      I needed to do - -
      ...

      A.    . . . And I was basically free. I mean[,] when the telephone
      rang[], I would answer the phone and I would make
      appointments for the people for my husband to go do the
      estimates . . . .
      ...


                                        8
 Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 9 of 30 PageID 812




      A.    And that was, like I say, that was not a continuous thing
      where I was there all the time, where I had to be there and be in
      my desk all the time. I could lay down. I could go to sleep, do
      anything I wanted to do. And we had that business from 1992
      until 2013.

(Tr. 55.)

      On questioning by her attorney, Plaintiff testified that on average, she

would work five hours per week, unless it was tax season when she would

work between an hour and a half and two hours per day. (Tr. 66-67.)

Plaintiff also testified that she used a calculator to figure out wages when she

did the payroll and bookkeeping, and stated that she “did everything” but

that “everything was done on paper.” (Tr. 67.) She stated she also used an

adding machine and a computer on which she would write proposals once

every two weeks. (Tr. 67-68.)

      At the first hearing, upon questioning by the ALJ, the VE provided two

different titles for Plaintiff’s prior work as follows:

      A.      I really have two different titles here for this one job. The
      first I have is secretary. It is DOT number 201.362-030. The
      physical demand is listed sedentary and the SVP is 6. However, I
      believe it was performed at a level 3 or 4 [of] SVP. The other title
      is appointment clerk. . . . The DOT number is 237.367-010. It is
      listed sedentary and the SVP is 3. Also, . . . I believe the work
      was performed in a way that is considered accommodated
      because of the flexibility of duties and when you could perform
      them. . . .

(Tr. 78-80.) In response to questioning by Plaintiff’s attorney, the VE

                                          9
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 10 of 30 PageID 813




testified that Plaintiff’s work, as performed and described, was not done in a

competitive fashion, but rather in an accommodated fashion, and that “you

couldn’t duplicate that job in a competitive environment.” (Tr. 82.)

      At the second administrative hearing on September 26, 2019, Plaintiff

testified that her husband made the managing decisions, including hiring

and firing and deciding what jobs to work on. (Tr. 36-37.) Plaintiff testified

that she did not have a set schedule and would work an hour a day and some

days she would not work at all. (Tr. 37.) She also stated that “once in a

while[,] [she] worked an hour and a half, two hours, but that was very rare.”

(Id.) She stated that her duties were to answer the phone, which would ring

two or three times a day, but there would also be periods where there would

be no calls for three or four days. (Tr. 37-38.) According to Plaintiff, her

husband kept track of receipts and would bring them to her, she “wrote them

in a book, and totaled them up at the end of the week,” and kept a daily or

weekly log. (Tr. 38.) She stated that these tasks would take her an hour or

two at most, and she would then give the rough records to the bookkeeper but

denied performing any accounting for the business. (Id.) Plaintiff also

testified that her earnings were not reflective of the services she provided,

but rather were based on “[a]bsolute need” to cover household expenses. (Tr.

39.) Plaintiff stated that her physical decline started in 2000 when she fell

                                       10
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 11 of 30 PageID 814




off a horse. (Tr. 41.)

      Upon questioning, the VE provided the following testimony:

      Q.    Ms. Collins, now, . . . in my review, if I find that the past
      work was in fact substantial gainful activity, what we have in the
      record classified is work as a secretary and appointment clerk.
      The secretary was given to us as 203.362-030, sedentary, [SVP] 6,
      actually performed with an SVP of 3 to 4. An appointment clerk,
      237.367-010, sedentary, [SVP] 3. Would that be consistent with
      what you’ve reviewed in the record?

      A.   Yes . . . . I would go further to say that it sounds that it
      was performed at unskilled.

      Q.   Okay. So[,] let’s say, for example, . . . both the secretary
      and appointment clerk may be an SVP 2?

      A.   Based on the claimant’s testimony . . . and lack of
      knowledge of computer programs, yes, sir.

(Tr. 43.) In response to questioning by the ALJ, assuming Plaintiff’s past

work was substantial gainful activity, the VE testified that a hypothetical

individual with Plaintiff’s age8 and education, and with the ability to perform

a limited range of light work, would be able to perform the Plaintiff’s past

positions of secretary and appointment clerk as actually and generally

performed. (Tr. 43-44.) The VE stated that being off-task 20 percent or more

during the workday would preclude employment. (Tr. 44-45.) The VE also

testified that the work performed by Plaintiff was not performed in a



      8   Plaintiff was 63 years old on the date last insured. (Tr. 85.)

                                            11
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 12 of 30 PageID 815




competitive capacity. (Tr. 45.)

            C.    The ALJ’s Decision

      At step one of the sequential evaluation process, the ALJ determined

that Plaintiff engaged in substantial gainful activity from January 2010

through December 2011 pursuant to 20 C.F.R. §§ 404.1520(b) and 404.1571

et. seq. (Tr. 18.) The ALJ explained his finding as follows:

      The claimant alleged disability beginning on January 31, 2010,
      the date the application was filed. A review of her earnings
      record shows that she had earnings in 2011 of $5,833.
      The claimant has alleged disability from the alleged onset date of
      January 31, 2010 through the date last insured of December 31,
      2016. At the hearing, the claimant testified that she and her
      husband ran a business from 1992 through 2011. She had a
      home office, with no computer, where she answered the phones
      and made appointments. She had significant freedom in this
      position. She did not have to sit at a desk on a continuous basis
      and was able to leave the house, lay down[,] and run errands.

      In order for work to be classified as past relevant work, it must
      be performed as substantial gainful activity (20 [C.F.R.] [§]
      404.1560(b)(1)). In order to determine if the claimant’s self-
      employment earnings were substantial gainful employment, an
      evaluation is needed under a three-prong test for self-
      employment earnings that is different from the evaluation of
      substantial gainful activities for employees (20 [C.F.R.] [§]
      404.1575[;] Social Security Ruling 83-34). In addition, the
      claimant’s testimony and work history reports suggest her past
      work may have been accommodated or performed under special
      conditions (Ex. 7D/3, 4; 12E/1, 8). Further evaluation of the
      claimant’s self-employment earnings is required to determine if
      the work was performed as substantial gainful activity, and [sic]
      it was accommodated or performed under special conditions (20


                                      12
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 13 of 30 PageID 816




      [C.F.R.] [§§] 404.1573(c)(2), (5), and (6)).9

      The claimant’s past relevant work was performed at substantial
      gainful activity (SGA) levels and was performed as self-employed
      work under Test One and Test Three. The claimant testified that
      she was the co-owner of a family business who did duties such as
      setting up and tracking the appointments of her husband. She
      performed significant services and received a substantial income
      from the business. The Vocational Expert testified that the
      claimant performed her work at a Specific Vocational Preparation
      level of two, in the unskilled range, due to a lack of knowledge of
      computer programs and based on her testimony regarding the
      functions she performed. Additionally, under Test Three, her
      services were valued as SGA based on the value of her services to
      the business.

      The claimant’s ability to perform work activity in the period since
      the alleged onset date shows a good ability to function and to
      interact with others, and indicates that the severity of the
      claimant’s impairments are not as disabling as she has alleged in
      her application and hearing testimony.

(Tr. 18-19.)

      The ALJ also found that there had also been “a continuous 12-month

period(s) during which the claimant did not engage in substantial gainful

activity” and that the remaining findings “address[ed] the period(s) the

claimant did not engage in substantial gainful activity.” (Tr. 19.) Then, at


      9 Of note, this paragraph was taken almost verbatim from the Appeal
Council’s May 30, 2018 order vacating the ALJ’s first decision and remanding the
matter for further consideration. (Compare Tr. 15 with Tr. 128.) Although the ALJ
appears to repeat the Appeal Counsel’s instruction that further evaluation was
required to determine whether Plaintiff’s work was accommodated or performed
under special conditions under 20 C.F.R. §§ 404.1573(c)(2), (5), and (6), the ALJ
does not engage in such an evaluation.

                                         13
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 14 of 30 PageID 817




step two of the sequential evaluation process, the ALJ found that Plaintiff

had the following severe impairments: asthma, atrial fibrillation, and

osteoarthritis of the knees. (Id.) The ALJ also evaluated Plaintiff’s

“medically determinable mental impairment of anxiety disorder,” but

determined that it “did not cause more than minimal limitation in [her]

ability to perform basic mental work activities and was therefore non-severe.”

(Id.) At step three, the ALJ found that Plaintiff did not have an impairment

or combination of impairments that met or medically equaled the severity of

one of the listed impairments. (Tr. 20-21.)

      Then, before proceeding to step four, the ALJ determined that through

the date last insured, Plaintiff had the residual functional capacity (“RFC”) to

perform a reduced range of light work, with the following limitations:

      . . . the claimant can occasionally balance and stoop, but cannot
      climb, kneel, crouch or crawl. The claimant is limited to
      performing no more than occasional overhead reaching. The
      claimant must avoid concentrated exposure to work around
      moving mechanical parts, work at unprotected heights and
      respiratory irritants, such as dust, fumes, and gases.

(Tr. 21.)

      At step four, the ALJ found that, through the date last insured,

Plaintiff “was capable of performing past relevant work as a secretary and an

appointment clerk,” and that this work “did not require the performance of


                                      14
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 15 of 30 PageID 818




work-related activities precluded by the claimant’s” RFC. (Tr. 24.) The ALJ

noted that in identifying Plaintiff’s past work history, the VE pointed to two

positions: (1) “Secretary (210.362-030) SVP[]6, skilled, sedentary”; and (2)

“Appointment [C]lerk (237.367-010) SVP[]2, unskilled, sedentary.” (Tr. 24.)

According to the ALJ:

        The [VE] testified that claimant’s job as a secretary is a
        sedentary exertion, skilled job as that job is described in the
        Dictionary of Occupational Titles (DOT), but performed by the
        claimant at the unskilled level as SVP[]2, due to a lack of
        knowledge of computer programs and based on her testimony
        regarding the functions she performed. The [VE] testified that
        the claimant’s job as an appointment clerk is a sedentary
        exertion, unskilled job as performed by the claimant and as
        described in the DOT. As required by SSR 82-62, this work was
        substantial gainful activity, was performed long enough for the
        claimant to achieve average performance, and was performed
        within the relevant time period. Assuming the claimant’s [RFC]
        as assessed by the [ALJ] here, the [VE] testified that the
        claimant would be able to perform the requirements of the job of
        an appointment clerk, as actually performed by the claimant and
        as described in the DOT. The [VE] testified that the claimant
        would be able to perform the requirements of the job as a
        secretary, as actually performed by the claimant.

(Id.)

        The ALJ also stated that Plaintiff’s “past relevant work was performed

at substantial gainful activity (SGA) levels and was performed as self-

employed work under Test One and Test Three.” (Id.) The ALJ pointed to

Plaintiff’s testimony that “she was the co-owner of a family business who did


                                       15
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 16 of 30 PageID 819




duties such as setting up and tracking the appointments of her husband” and

“that she performed significant services and received a substantial income

from the business.” (Id.) According to the ALJ, the VE also testified that

Plaintiff “performed her work at a[n] [SVP] level of 2, in the unskilled range,

due to a lack of knowledge of computer programs and based on her testimony

regarding the functions she performed.” (Id.) The ALJ also concluded that

“under Test Three, [Plaintiff’s] services were valuated as SGA based on the

value of her services to the business.” (Id.)

      In finding that Plaintiff could perform her past relevant work, the ALJ

further explained as follows:

      Therefore, in comparing the claimant’s [RFC] with the physical
      and mental demands of the work as an appointment clerk, the
      undersigned finds that the claimant is able to perform this work
      as actually and generally performed, per the [VE’s] testimony. In
      comparing the claimant’s [RFC] with the physical and mental
      demands of the work as a secretary, the undersigned finds that
      the claimant is able to perform this work as actually and
      generally performed, per the [VE’s] testimony. Pursuant to SSR
      00-4p, the [VE’s] testimony is consistent with the information
      contained in the [DOT].

(Tr. 24-25.) Thus, the ALJ found that Plaintiff was not disabled. (Tr. 25.)

      III.   Analysis

      The Court finds that the ALJ committed reversible error by failing to

provide adequate reasons for his conclusory findings at steps one and four


                                       16
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 17 of 30 PageID 820




that Plaintiff’s past work was Substantial Gainful Activity that she could

return to. Specifically, the ALJ failed to articulate with sufficient specificity

his reasoning in finding that Plaintiff’s past work was substantial gainful

activity under Test One and Test Three, and failed to evaluate whether

Plaintiff’s past work was performed with accommodations or under special

conditions.

      At step four, the ALJ will determine that a claimant is not disabled if

she can return to her past relevant work. 20 C.F.R. § 404.1560(b). Past

relevant work is substantial gainful activity that a claimant has performed

within the past 15 years and has lasted long enough for the claimant to learn

how to perform the job. 20 C.F.R. § 404.1565(a). Under the Regulations,

“substantial work activity” is “work activity that involves doing significant

physical or mental activities.” 20 C.F.R. § 404.1572(a). The Regulations

define “gainful work activity” as “work activity that” is done “for pay or

profit.” 20 C.F.R. § 404.1572(b). The Commissioner employs a three-part test

to determine whether a claimant has engaged in substantial gainful activity

as follows:

      (i)    Test One: You have engaged in substantial gainful activity
      if you rendered services that are significant to the operation of
      the business and receive a substantial income from the business.

      (ii)    Test Two: You have engaged in substantial gainful activity

                                        17
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 18 of 30 PageID 821




      if your work activity, in terms of factors such as hours, skills,
      energy output, efficiency, duties, and responsibilities, is
      comparable to that of unimpaired individuals in your community
      who are in the same or similar businesses as their means of
      livelihood.

      (iii) Test Three: You have engaged in substantial gainful
      activity if your work activity, although not comparable to that of
      unimpaired individuals, is clearly worth the amount shown in §
      404.1574(b)(2) when considered in terms of its value to the
      business, or when compared to the salary that an owner would
      pay an employee to do the work you are doing.

20 C.F.R. § 404.1575(a)(2). “The Commissioner applies test one first and

then, if the result is that the claimant has not engaged in substantial gainful

activity, the Commissioner applies tests two and three.”10 Alzamora v.

Comm’r of Soc. Sec., No. 6:18-cv-618-Orl-41TBS, 2019 WL 3044032, at *6

(M.D. Fla. Apr. 26, 2019) (report and recommendation adopted by 2019 WL

3037789 (M.D. Fla. July 11, 2019)) (citing 20 C.F.R. § 404.1575(a)(2)).

Moreover,

      [i]n determining whether a self-employed individual is engaging
      in SGA, consideration must be given to the individual’s activities
      and their value to his or her business. Self-employment income
      alone is not a reliable factor in determining SGA, since it is
      influenced not only by the individual’s services but also by such
      things as market conditions, capital investments, the services of
      other people, and agreements on distribution of profits. . . .
      Hence, it is necessary to consider the economic value of the
      individual’s services, regardless of whether an immediate income
      results from such services.

      10   Test Two is not at issue here.

                                            18
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 19 of 30 PageID 822




Titles II & XVI: Determining Whether Work Is Substantial Gainful Activity-

Self-Employed Persons, SSR 83-34, 1983 WL 31256 (S.S.A. 1983) (“SSR 83-

34”).

        Plaintiff contends that the ALJ erred in finding that her self-employed

work met the requirements of Test One and Test Three and in failing to

evaluate whether her past work was accommodated or performed under

special circumstances. (Doc. 19 at 11-16.) Plaintiff also contends that the

ALJ’s “error in classifying her past work was harmful because if the ALJ

erred in finding [Plaintiff] has ‘past relevant work,’ Grid Rule 202.04 directs a

finding of disabled even if she can perform a full range of light work.” (Id. at

16.) The Court agrees.

        With respect to Test One, Plaintiff concedes that her reported earnings

constitute substantial income, but disputes “that she performed ‘significant

services.’” (Id. at 12.) Under the Regulations, “significant services” are

rendered in a business involving more than one person if the claimant

“contributes more than half the total time required for the management of

the business” or “render[s] management services for more than 45 hours a

month regardless of the total management time required by the business.”

20 C.F.R. § 404.1575(b). According to Plaintiff, she “testified that at most she


                                        19
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 20 of 30 PageID 823




would work about seven hours a week, but indicated that was not even the

norm – in other words, [] she might [work] 28 hours a month – far less than

45 hours a month.” (Id.) Plaintiff contends that the ALJ failed to “address

the part of the regulation defining ‘substantial services’ even though on its

face, [Plaintiff] would not come under the provision because she worked at

most 28 hours a month and did not perform more than half of the total time

required for management of the business.” (Id.) Thus, Plaintiff contends her

“work activity did not rise to the level of SGA under Test One.” (Id.)

      Plaintiff also argues that the ALJ summarily concluded that Plaintiff’s

“work met the requirements of Test Three” and “failed to engage in any

examination whether her work activity ‘is clearly worth the amount shown in

[the earning guidelines] when considered in terms of its value to the

business, or when compared to the salary that an owner would pay to an

employee to do the work [the claimant is] doing.’” (Id. (quoting 20 C.F.R. §

404.1575(a)(2)(iii)).) Plaintiff asserts, inter alia, that the VEs at both

hearings “concluded that as performed, the work was not even consistent

with competitive employment” and that the “record simpl[y] contains no

information to support that the amount earned was ‘clearly worth’ the

amount reflected in the earnings record.” (Id.) Plaintiff also contends that

“[t]he ALJ failed to support his finding as to Test Three with any evidence”

                                        20
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 21 of 30 PageID 824




and “[i]nstead, the ALJ simply stated in a single sentence that the services

were valuated as SGA based on the value of her services to the business even

though there is no evidence of what such services would be valued [at] in a

competitive work setting.” (Id. at 14-15.)

        Defendant counters that at step four, the ALJ properly relied on the

VE’s testimony in finding “that Plaintiff could perform her past relevant work

as a secretary, as Plaintiff actually performed it, and an appointment clerk,

both as the position is generally performed in the national economy and as

Plaintiff actually performed it, and, therefore, she was not disabled.” (Doc. 20

at 6.) Defendant contends that the record shows that Plaintiff was “employed

as an ‘administrative’ or ‘co-owner’ or ‘all office manager’ from 1992 through

2012.” (Id. at 9-10 (citing 338, 348, 369, 392).) Defendant also argues that

Plaintiff’s monthly average earnings for 2003, 2008, 2009, and 2010 were

“above the regulatory guidelines and provide substantial evidence that her

work as a secretary and [an] appointment clerk was [past relevant work]

under the first and third test for determining if a self-employed claimant

engaged in [substantial gainful activity].” (Id. at 10.) Defendant also argues

that,

        . . . the secretary and appointment clerk jobs were past relevant
        work because Plaintiff performed “significant services” under the
        first test. Plaintiff points out that she testified at the second

                                       21
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 22 of 30 PageID 825




      hearing she worked about seven hours a week, which would be
      less than 45 hours a month (Tr. 42). . . . However, at the first
      hearing, Plaintiff testified that during tax season, she worked an
      hour and a half to two hours a day (Tr. 66-67). Plaintiff did the
      payroll, bookkeeping, and wrote proposals (Tr. 67). A Disability
      Report and a Work History Report submitted in connection with
      Plaintiff’s application state that Plaintiff worked 8 hours per day,
      5 days per week (Tr. 339, 348). This record evidence is
      substantial evidence that Plaintiff performed “significant
      services” under the first test. See 20 C.F.R. § 404.1575(b)(1).

(Id. at 11.)

      It is undisputed that Plaintiff reported income at or above the SGA

levels. While “[e]arnings reported on income tax returns raise a presumption

that the taxpayer was gainfully employed” that “presumption is rebuttable.”

Alzamora, 2019 WL 3044032, at *6 (quoting Johnson v. Sullivan, 929 F.2d

596, 598 (11th Cir. 1991)). However, for self-employed claimants, “[s]elf-

employment income alone is not a reliable factor in determining” substantial

gainful activity. See SSR 83-34.

      Here, after summarily concluding that Plaintiff’s past work was

performed at substantial gainful activity levels and performed as self-

employed work under Test One and Test Three, the ALJ stated:

      The claimant testified that she was the co-owner of a family
      business who did duties such as setting up and tracking the
      appointments of her husband. She performed significant services
      and received substantial income from the business. The [VE]
      testified that the claimant performed her work at a[n] [SVP] level
      of two, in the unskilled range, due to a lack of knowledge of

                                       22
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 23 of 30 PageID 826




      computer programs and based on her testimony regarding the
      functions she performed. Additionally, under Test Three, her
      services were valued as SGA based on the value of her services to
      the business.

(Tr. 19.) However, the ALJ failed to explain the logical connection between

Plaintiff’s duties “such as setting up and tracking the appointments of her

husband” and why they were considered to be “significant services” to the

business under Test One. See Aponte v. Astrue, No. 6:11-cv-700-Orl-31MCR,

2012 WL 3231007, at *7 (M.D. Fla. July 12, 2012) (finding, inter alia, that

“although the ALJ properly determined that [p]laintiff received the

appropriate net earnings to find that he engaged in substantial gainful

activity, he failed to properly consider whether [p]laintiff engaged in

significant services for the business,” and remanding with instructions to the

ALJ to properly consider whether the plaintiff engaged in significant services

for his business). But see Johnson v. Sullivan, 929 F.2d 596, 598 (11th Cir.

1991) (concluding that the plaintiff had not rebutted the presumption created

by the level of his income and noting “that claimant’s services were absolutely

essential to the business,” that without his signature, “plats could not be

legally certified and the business literally could not continue,” and that “[t]he

significance of the activity to the business is one of the factors to be evaluated

under the regulations”); Puga v. Berryhill, No. 17-20358-CIV, 2018 WL


                                        23
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 24 of 30 PageID 827




3328708, at *11 (S.D. Fla. July 6, 2018) (concluding that the “ALJ identified

substantial evidence in the record supporting her finding that the plaintiff

performed past relevant work as a telemarketer” and “properly relied on the

VE’s opinion, the plaintiff’s testimony, notes from Social Security

Administration interviews with the plaintiff, and the FICA earnings in the

record”).

      Under Test Three, “[i]f the income received is an accurate

representation of the value of a claimant’s services, then the self-employed

claimant is properly considered substantially employed, even though the

contribution of services is not the same as that of an unimpaired person.”

Johnson, 929 F.2d at 598 (citing 20 C.F.R. § 404.1575(a)(2)). Here, however,

the ALJ also failed to provide adequate reasoning for his conclusory finding

that Plaintiff’s past work was significant gainful activity under Test Three.

Instead, the ALJ simply stated that Plaintiff’s “services were valued as SGA

based on the value of her services to the business.” See Judson v. Astrue, No.

5:06-cv-346-Oc-10GRJ, 2008 WL 754729, at *3 (“While [p]laintiff may have

been engaged in substantial gainful activity, the problem with the ALJ’s

decision is that the ALJ failed to identify and discuss in any meaningful

manner the evidence that supported her conclusion.”). But see Blackburn v.

Comm’r of Soc. Sec., No. 8:16-cv03372-T-JSS, 2018 WL 948484, at *4 (M.D.

                                      24
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 25 of 30 PageID 828




Fla. Feb. 20, 2018) (finding that “the ALJ provided sufficient reasoning and

citations to the record in concluding that Plaintiff had performed SGA under

Test 3” and that “the ALJ concluded that, based on Plaintiff’s hearing

testimony and the corporate tax returns contained in the record, Plaintiff’s

‘business generated significant income and paid significant expenses,

primarily through her efforts—which efforts would surely have commanded

more than $860-$1010 per month had they been delegated to another

employee”).

      Additionally, “if work is done under special conditions it may not be

classified as substantial gainful activity.” Henn v. Comm’r of Soc. Sec., No.

2:11-cv-385-FtM-29SPC, 2012 WL 2814011 at *12 (M.D. Fla. June 14, 2012)

(report and recommendation adopted by 2012 WL 2813878 (M.D. Fla. July

10, 2012)) (citing 20 C.F.R. § 404.1573(c)). As Plaintiff noted, “[i]n analyzing

SGA, the ALJ was also required to evaluate whether the work was performed

under special conditions,” but failed to do so. (Doc. 19 at 15 (quoting 20

C.F.R. § 404.1573(c)).) Plaintiff argues that based on the VE testimony,

including testimony that the past work was not performed on a competitive

basis, as well as Plaintiff’s testimony, “the ALJ erred in classifying [her] past

work as SGA because her work was accommodated and performed under

special circumstances.” (Id. at 15-16.) In response, Defendant argues, in

                                       25
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 26 of 30 PageID 829




part, that the plain language of Test Three accounts for work activity that is

“not comparable to that of unimpaired individuals,” that “Plaintiff’s earnings

from self-employment as a secretary and appointment clerk meet the third

test for SGA for self-employed income,” and that “the job constitutes SGA

even if it was performed with accommodations.” (Doc. 20 at 11-12.) However,

Defendant’s arguments miss the mark.

      As previously noted, the Appeals Council initially remanded the case to

the ALJ to determine, in part, whether Plaintiff’s past work met “the

regulatory requirements of past relevant work,” “whether it was

accommodated or performed under special conditions,” and whether Plaintiff

was “able to perform such work.” (Tr. 15, 126-30.) In his decision, the ALJ

reiterated the Appeals Council’s instructions, stating that “[f]urther

evaluation of the claimant’s self-employment earnings is required to

determine if the work was performed as substantial gainful activity, and [sic]

it was accommodated or performed under special conditions.” (Tr. 19

(emphasis added) (citing 20 C.F.R. § 404.1573(c)(2), (5), (6))11.) However, the


      11 The ALJ also included the same citation to the regulations from the
Appeals Council’s order, specifically citing the following examples of the special
conditions that may be considered, which may or may not show that a claimant has
the ability or skills to do substantial gainful activity: “(2) You were allowed to work
irregular hours or take frequent rest periods;” . . . “(5) You were permitted to work
at a lower standard of productivity or efficiency than other employees;” or “(6) You
were given the opportunity to work despite your impairment because of family

                                          26
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 27 of 30 PageID 830




ALJ failed to further discuss or evaluate whether Plaintiff’s work was

“accommodated or performed under special conditions,” or to determine what

impact, if any, this had on his conclusion that Plaintiff’s past work was

substantial gainful activity. While the ALJ appeared to acknowledge that

further evaluation was required, he failed to address the issue altogether.

Thus, the Court agrees with Plaintiff that the ALJ’s failure to evaluate

whether her past work was “accommodated” or performed under “special

conditions” also supports remand. See Henn, 2012 WL 2814011, at *12-14

(remanding for further development on the record as to whether plaintiff was

engaged in SGA where she received a 20% accommodation at the workplace

which the ALJ failed to consider); see id. at *13 (“The presumption of

substantial gainful activity based upon Plaintiff’s 2008 earnings can be

rebutted by evidence of the nature of the applicant’s work, the conditions of

employment, and the adequacy of the applicant’s performance.”) (citing 20

C.F.R. § 404.1573).

      Because the ALJ fails to articulate his reasons for making these

findings, the Court is left to guess as to the reasons for the ALJ’s decision,

thereby frustrating judicial review. While Defendant submits that the ALJ



relationship, past association with your employer, or your employer’s concern for
your welfare.” 20 C.F.R. §§ 404.1573(c)(2), (5), (6).

                                         27
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 28 of 30 PageID 831




considered other relevant information in making this determination, the

written decision does not indicate as much.12 Cf. Owens v. Heckler, 748 F.2d

1511, 1516 (11th Cir. 1984) (“We decline, however, to affirm simply because

some rationale might have supported the ALJ’s conclusion. . . . We are

likewise unable to dispose of the waiver issue because of the incompleteness

of the ALJ’s findings. In addressing that issue, the ALJ did properly set forth

the applicable standard under the Social Security regulations. Although the

claimant clearly testified that she simply did not understand that having her

name on her daughter’s account would render her ineligible for benefits, the

ALJ simply concluded, without addressing the credibility of her testimony,

that the waiver provision should not apply. Thus, we cannot determine

whether the ALJ had substantial justification for his finding.”) (footnote

omitted). As Plaintiff argues, this error is not harmless given the potential

applicability of the Grids. (See Doc. 19 at 16.) Accordingly, remand is

appropriate. See Alzamora, 2019 WL 3044032, at *6 (quoting Johnson, 929

F.2d at 598) (finding that remand was appropriate in part because the

Commissioner did not cite to any legal authority supporting the proposition


      12 Here, the ALJ made no alternative finding that Plaintiff could perform
other available jobs even if she could not perform her past relevant work. Thus, “no
alternative basis exists for upholding the ALJ’s decision.” Culver v. Astrue, No.
5:10-cv-249/RH/EMT, 2011 WL 7039940, at *7 (N.D. Fla. Dec. 12, 2011) (report and
recommendation adopted by 2012 WL 122605 (N.D. Fla. Jan. 15, 2012)).

                                         28
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 29 of 30 PageID 832




that “merely because a claimant filed income tax returns, the ALJ is excused

from employing the tests the Regulations assure will be utilized”).

      The Court may not engage in fact-finding or reweigh the evidence,

therefore, this case will be remanded to the ALJ to consider the Plaintiff’s

past work in a manner consistent with this opinion and conduct any further

proceedings deemed appropriate. See Diorio v. Heckler, 721 F.2d 726, 729

(11th Cir. 1983) (stating that on remand the ALJ must reassess the entire

record). Because these issues are dispositive, there is no need to address

Plaintiff’s remaining arguments. See Knoblock v. Colvin, No. 8:14-cv-646-

MCR, 2015 WL 4751386, at *3 (M.D. Fla. Aug. 11, 2015) (internal citations

omitted).

      Accordingly, it is ORDERED:

      1.    The Commissioner’s decision is REVERSED pursuant to

sentence four of 42 U.S.C. § 405(g) and REMANDED with instructions to the

ALJ to reconsider Plaintiff’s past work in a manner consistent with this

opinion and conduct any further proceedings deemed appropriate.

      2.    The Clerk of Court is directed to enter judgment accordingly,

terminate any pending motions, and close the file.

      3.    In the event that benefits are awarded on remand, any § 406(b)

or § 1383(d)(2) fee application shall be filed within the parameters set forth

                                       29
Case 3:20-cv-00628-MCR Document 21 Filed 09/07/21 Page 30 of 30 PageID 833




by the Order entered in In re: Procedures for Applying for Attorney’s Fees

Under 42 U.S.C. §§ 406(b) & 1383(d)(2), Case No.: 6:12-mc-124-Orl-22 (M.D.

Fla. Nov. 13, 2012). This Order does not extend the time limits for filing a

motion for attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. §

2412.

        DONE AND ORDERED in Jacksonville, Florida, on September 7,

2021.




Copies to:

Counsel of Record




                                      30
